In an action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Westchester County, entered January 16, 1959, as granted the motion of defendant United States Rubber Company to dismiss the second cause of action alleged in the complaint, on the ground that it does not state facts sufficient to constitute a cause of action. Order insofar as appealed from affirmed^ with $10 costs and disbursements. No opinion. Nolan, P. J.,- Ughetta, Christ, Pette and Brennan, J J., concur. [17 Misc 2d 201.]